DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on 12/02/2020 and which claims the benefit of the priority of US Provisional application 62/612,635 filed 01/01/2018 and is a CIP of PCT/IL2018051415 filed 12/31/2018 and a CIP of application 16/918,121 filed 07/01/2020.

Information Disclosure Statement
The information disclosure statements submitted on 12/02//2020 has been considered by the examiner.

Claim Status
Claims 1-20 are being examined on the merits in this office action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4, 7-8, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1)  and 102(a)(2) as being anticipated by US 2012/0045449 (hereinafter “the ‘449 publication”) - IDS 12/02/2020.

Regarding claim 1, the ‘449 publication teaches method for treating or preventing acute graft versus host disease in a subject in need thereof, said method comprising administering to the subject a composition comprising alpha 1-antitrypsin (AAT) (Claims 1 and 8 and para. [0014]). Regarding the recitation of “reduces the risk to develop GVHD..”, ‘449 further discloses that in some embodiments, a therapeutically effective amount of AAT or carboxyterminal derivative thereof, can be used to treat a subject having GvHD or suspected of developing GvHD wherein the treatment reduces the incidence of or prevents mortality of a subject (paragraphs [0010, 0015]. This reads on reducing the risk to develop GVHD and therefore anticipates the instant claim 1.
Regarding claim 2, ‘449 publication teaches that the composition is administered to the subject before transplantation, during transplantation, after transplantation or combination thereof (claims 2 and 17 and paragraph [0012]).
 treating or preventing acute graft versus host disease in a subject in need thereof, said method comprising administering to the subject a composition comprising alpha 1-antitrypsin (AAT) (claim 1) and that the method further comprises one or more anti-transplant rejection agent, anti-inflammatory agent, immunosuppressive agent, immunomodulatory agent, anti-microbial agent, or a combination thereof (claim 3 and [0012).
Regarding claim 7, ‘449 publication teaches a method for treating or preventing acute graft versus host disease in a subject in need thereof, said method comprising administering to the subject a composition comprising alpha 1-antitrypsin (AAT) (Claims 1 and 8 and para. [0014]).
Regarding claim 8, ‘449 publication teaches the method for promoting prolonged graft survival and function in a subject [0019, 0029, 0042, 0055, 0057, 0068, 0094, and 0096].
Regarding claim 15, ‘449 teaches the method where administration occurs after bone marrow transplantation (claims 4-7 and [0002, 0014, 0015 and 0042]).
Regarding claims 17 and 18, ‘449 teaches that administration of the pharmaceutical compositions of the present invention are administered orally, systemically, via an implant, intravenously, topically, intrathecally, intratracheally, intracranially, subcutaneously, intravaginally, intraventricularly, intranasally such as inhalation [0031, 0077 and 0083].
Regarding claim 19, ‘449 teaches that AAT is administered within two weeks of transplantation of the bone marrow cells (claim 7).
Regarding claim 20, ‘449 teaches that GVHD is acute GVHD (claim 1 and [0068]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/117558 (hereinafter “the ‘558 publication”) - IDS 12/02/2020   in view of US 2012/0045449 (hereinafter “the ‘449 publication”) - IDS 12/02/2020.

‘558 teaches a method for treating graft versus host disease (GvHD) in a subject comprising administering a pharmaceutically acceptable formulation of a composition comprising alpha- 1 antitrypsin (AAT) (Claim 1 and para. [0010]. ‘558 further teaches that AAT is administered  to the subject on day 1 of the administration period at a higher concentration dose than administered in one or more follow-on concentration doses (claim 1 and para. [0011]. ‘558 teaches that the subject may have steroid refractory GvHD (title, claims 1, 4, 12, 16 and [0010-0011, 0013, 0016, 0023, 0025-0026]).


The ‘449 publication teaches method for treating or preventing acute graft versus host disease in a subject in need thereof, said method comprising administering to the subject a composition comprising alpha 1-antitrypsin (AAT) (Claim 1, 8 and para. [0014]). ‘449 further teaches that the composition is administered to the subject before transplantation, during transplantation, after transplantation or combination thereof (claim 2). In other embodiments, ‘449 teaches that AAT was administered to mouse models at a dose of 1, 2, or 4 mg per mouse of either hAAT or human albumin as control, as of 2 days prior to transplantation and then every other day through day 13 after transplantation [0196]. In other embodiments, ‘449 teaches that AAT was administered to mice at a doses of 3 mg 1 day before transplant and again 2 days after the transplant and every 72 hours for a total of 10 injections [0242]. This reads on pre-emptive treatment of instant claim 1. ‘449 further discloses that this method was chosen to determine whether administration of AAT affects the severity of GvHD and subsequent mortality from the condition [0196]. ‘449 discloses that AAT administration significantly reduced mortality from GvHD [0197, 0242]. ‘449 teaches that a subject may be treated with a composition for reducing the risk of graft rejection responses or a side-effect of a graft rejection response in a subject [0024].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by ‘558 which has been successful in treating GvHD and use it for preemptive treatment of GvHD as taught by ‘449 because ‘449 teaches that the 
In summary, the use of ATT for the treatment of GvHD as well as reducing the risk of GVHD is known in the art and the use of ATT for preemptive treatment of GvHD is also disclosed by ‘449.
Regarding claim 1, the ‘449 publication teaches method for treating or preventing acute graft versus host disease in a subject in need thereof, said method comprising administering to the subject a composition comprising alpha 1-antitrypsin (AAT) (Claim 1, 8 and para. [0014]). Regarding the recitation of “reduces the risk to develop GVHD..”, ‘449 further discloses that in some embodiments, a therapeutically effective amount of AAT or carboxyterminal derivative thereof, can be used to treat a subject having GvHD or suspected of developing GvHD wherein the treatment reduces the incidence of or prevents mortality of a subject [0010, 0015]. This reads on reducing the risk to develop GVHD and therefore anticipates the instant claim 1.
Regarding claim 2, ‘449 publication teaches that the composition is administered to the subject before transplantation, during transplantation, after transplantation or combination thereof (claim 2, 17 and paragraphs [0012]).
Regarding claim 3 and 4, ‘449 publication teaches a method for treating or preventing acute graft versus host disease in a subject in need thereof, said method comprising administering to the subject a composition comprising alpha 1-antitrypsin (AAT) (claim 1) and that the method further comprises one or more anti-transplant rejection agent, anti-
Regarding claim 5, ‘449 further discloses that in some embodiments, a therapeutically effective amount of AAT or carboxyterminal derivative thereof, can be used to treat a subject having GvHD or suspected of developing GvHD wherein the treatment reduces the incidence of or prevents mortality of a subject [0010, 0015].
Regarding claim 6, ‘558 teaches that the subject may have steroid refractory GvHD (title, claims 1, 4, 12, 16 and [0010-0011, 0013, 0016, 0023, 0025-0026]).
Regarding claim 7, ‘449 publication teaches a method for treating or preventing acute graft versus host disease in a subject in need thereof, said method comprising administering to the subject a composition comprising alpha 1-antitrypsin (AAT) (Claim 1, 8 and para. [0014]).
Regarding claim 8, ‘449 publication teaches the method for promoting prolonged graft survival and function in a subject [0019, 0029, 0042, 0055, 0057, 0068, 0094, and 0096].
Regarding claim 10, ‘558 publication teaches compositions can be used to pre-treat an organ, tissue or cell donor subject which can lead to reducing graft rejection in a recipient subject as well as reducing the risk of onset of GvHD in the recipient subject [0047].
Regarding claim 12 and 13, ‘558 teaches that some of the patients had partial response and some had complete response [00119-00122].
Regarding claim 14, ‘558 teaches that the subject had hematopoietic cell transplantation (HCT) transplantation (claim 14, 18).
Regarding claim 15, ‘449 teaches the method where administration occurs after bone marrow transplantation (claims 4-7 and [0002, 0014, 0015 and 0042]).

Regarding claim 17 and 18, ‘449 teaches that administration of the pharmaceutical compositions of the present invention are administered orally, systemically, via an implant, intravenously, topically, intrathecally, intratracheally, intracranially, subcutaneously, intravaginally, intraventricularly, intranasally such as inhalation [0031, 0077 and 0083].
Regarding claim 19, ‘449 teaches that AAT is administered within two weeks of transplantation of the bone marrow cells (claim 7).
Regarding claim 20, ‘449 teaches that GVHD is acute GVHD (claim 1 and [0068]).

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/117558 (hereinafter “the ‘558 publication”) - IDS 12/02/2020 in view of US 2012/0045449 (hereinafter “the ‘449 publication”) – IDS 12/02/2020 and US 20160101063 (hereinafter “the ‘063 publication”).

The teachings of the ‘558 and ‘449 publication are presented above and incorporated herein by reference.
‘558 does not teach reducing the cumulative incidence of non-relapse mortality.
The ‘063 publication teaches a method of preventing, ameliorating or treating graft-versus-host disease (GVHD), comprising the step of administering to a subject in need thereof a therapeutically effective amount of cannabidiol (abstract, claim 1). ‘063 further teaches that 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by ‘558 and ‘449 and use an additional pharmaceutical active agent such as cannabidiol of ‘063 because ‘063 teaches that cannabidiol reduced non-relapse mortality. A skilled artisan would therefore have been motivated and would have had a reasonable expectation of success in preparing a method that comprises administering AAT in addition to a pharmaceutically active agent such as cannabis based therapies as recited in claim 4, such as cannabidiol of ‘063 because ‘063 teaches that administration of cannabidiol reduces the incidence and severity of acute and chronic GVHD after allogeneic stem cell transplantation. In addition, ‘063 discloses that in some embodiments, additional therapeutic agents may be combined with cannabidiol [0046], thereby motivating a skilled artisan to combine a known method of treating GVHD using AAT combined with cannabidiol of ‘063.
Regarding claim 9 and 11, ‘063 teaches that cumulative incidences of relapse at 100 days, 6 months and 12 months after HCT were 12%, 22%, and 31%, respectively and non-relapse mortality at 100 days, 6 months and 12 months after HCT were 8.1%, 11.6%, and 11.6%, respectively. In addition, the overall survival rates at 100 days, 6 months and 12 months after HCT were 84%, 76% and 70%, respectively [0080].
Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654